                                                                                                             Case 5:19-cv-01026-AB-PLA Document 4 Filed 06/05/19 Page 1 of 2 Page ID #:619


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           MONEE TAKLA HANNA SBN 259468
                                                                                                         2 monee.hanna@tuckerellis.com
                                                                                                           515 S. Flower Street, 42nd Floor
                                                                                                         3 Los Angeles, CA 90071
                                                                                                           Telephone: 213.430.3400
                                                                                                         4 Facsimile: 213.430.3409
                                                                                                         5 TUCKER ELLIS LLP
                                                                                                           DUSTIN B. RAWLIN (pro hac vice application forthcoming)
                                                                                                         6 dustin.rawlin@tuckerellis.com
                                                                                                           950 Main Avenue, Suite 1100
                                                                                                         7 Cleveland, OH 44113-7213
                                                                                                           Telephone: 216.592.5000
                                                                                                         8 Facsimile: 216.592.5009
                                                                                                         9 Attorneys for Defendant
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                           MENTOR WORLDWIDE LLC
                                                                                                        10
                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                        11
                                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        12
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14 BRITTANY BILLETTS, an individual;) Case No. 5:19-cv-1026
                                                                                                           VIVIAN AGUIAR, an individual; ANN)
                                                                                                        15 DELMONICO, an individual; CORNELIA
                                                                                                                                            )
                                                                                                           DITTO, an individual; LEAH JOHNSON,
                                                                                                                                            )
                                                                                                        16 an individual;                   ) DEFENDANT MENTOR
                                                                                                                                            ) WORLDWIDE LLC’S NOTICE OF
                                                                                                        17                                  ) RELATED CASE
                                                                                                                              Plaintiffs,   )
                                                                                                        18                                  )
                                                                                                                  v.                        ) Complaint Filed: February 22, 2019
                                                                                                        19                                  )
                                                                                                             MENTOR WORLDWIDE, LLC; NUSIL, ) [Filed Concurrently with Notice of
                                                                                                        20   LLC; NUSIL TECHNOLOGY LLC; and ) Removal; Declaration of Monee Takla
                                                                                                             DOES 1–100, inclusive,         ) Hanna; Declaration of Dustin Rawlin]
                                                                                                        21                                  )
                                                                                                                              Defendants.   )
                                                                                                        22                                  )
                                                                                                        23
                                                                                                        24         TO THE CLERK OF THIS COURT AND ALL PARTIES AND THEIR
                                                                                                        25 ATTORNEYS OF RECORD:
                                                                                                        26         PLEASE TAKE NOTICE THAT, pursuant to Local Rule 83-1.3, the above-
                                                                                                        27 captioned matter (Brittany Billetts, et al. v. Mentor Worldwide, LLC, et al.), which was
                                                                                                        28 removed to the Central District of California on June 5, 2019, is related to another case

                                                                                                                                                        1
                                                                                                                                             NOTICE OF RELATED CASE
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 4 Filed 06/05/19 Page 2 of 2 Page ID #:620


                                                                                                         1 currently pending in the Central District of California: Tammi Jacob, et al. v. Mentor
                                                                                                         2 Worldwide, LLC, et al., Case No. 2:19-cv-01484. Jacob was removed on February 28, 2019
                                                                                                         3 and is currently pending before Judge Phillip S. Gutierrez.
                                                                                                         4         Local Rule 83-1.3.1 defines “related actions” as cases which:
                                                                                                         5             (1) “arises from the same or a closely related transaction, happening, or
                                                                                                         6                  event”;
                                                                                                         7             (2) “call for the determination of the same or substantially related or similar
                                                                                                         8                  questions of law and”; or
                                                                                                         9             (3) “would entail substantial duplication of labor if heard by different judges.”
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         Billetts and Jacob are related as they are both product liability actions involving
                                                                                                        11 Mentor’s MemoryGel silicone gel breast implants. In addition, the complaints in both cases
                                                                                                        12 are virtually identical and were filed by the same Plaintiffs’ firms. Further, both cases
                                                                                                        13 involve the same defendants and are based on the same claims.
TUCKER ELLIS LLP




                                                                                                        14         Because these cases are, for the purposes of Local Rule 83-1.3, related, and given
                                                                                                        15 that Jacob is the lower-numbered case, Mentor notifies the court that Billetts should be
                                                                                                        16 reassigned to Judge Gutierrez per the instructions set forth in Rule 83-1.3 so as to promote
                                                                                                        17 judicial economy and efficiency.
                                                                                                        18
                                                                                                        19
                                                                                                        20 DATED: June 5, 2019                           TUCKER ELLIS LLP
                                                                                                        21
                                                                                                        22
                                                                                                        23                                               By: /s/ Monee Takla Hanna
                                                                                                                                                             MONEE TAKLA HANNA
                                                                                                        24                                                   Attorneys for Defendant MENTOR
                                                                                                                                                             WORLDWIDE LLC
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                         2
                                                                                                                                               NOTICE OF RELATED CASE
